fhnca14.jpg [fhnca14.jpg]


Exhibit 10.1
GRANT NOTICE

--------------------------------------------------------------------------------

Performance Stock Units-Core ROTCE/TSR Rank
[Participant Name]
You have been granted Performance Stock Units (PSUs) of First Horizon National
Corporation (FHNC):
Grant Date:
 
Governing Plan:
Equity Compensation Plan
Target Number of PSUs Granted:
 
ROTCE Performance Period:
Three-year period 2020 thru 2022
Vesting Date:
 
TSR Start Date & Start Value:
 
Payment Date:
 
TSR End Date:
 



This award of PSUs is granted under Section 10 of the Governing Plan, and is
governed by the terms and conditions of that Plan and by policies, practices,
and procedures (“Procedures”) of the Compensation Committee (that administers
the Plan) that are in effect during the performance and vesting periods. Also,
this award is subject to the terms and restrictions of FHNC’s stock ownership
guidelines and Compensation Recovery Policy (“Policy”) as in effect during the
vesting period. Amendments to any of those documents after the Grant Date may
apply to this award.
PSUs that have not been forfeited prior to the Vesting Date will satisfy the
performance requirement of this award based on the extent to which the
performance goals are achieved during the ROTCE Performance Period, all as set
forth in Exhibit A to this Notice. Performance for this award in Exhibit A is
based on FHNC’s ranking of average annual core return on tangible common equity
(“C-ROTCE rank”), adjusted as provided in Exhibit A, relative to peers’ average
annual return on tangible common equity in the ROTCE Performance Period,
modified by FHNC’s ranking of its TSR (“TSR rank”) relative to peers’ TSR
measured from the TSR Start Date to the TSR End Date. As provided above and in
Exhibit A, FHNC’s TSR Start Value is a 20-day average price, and FHNC’s ending
value also will be a 20-day average. The target number of PSUs granted is the
number that would be paid if C-ROTCE rank and TSR rank both are achieved at the
median rank. Higher rank would result in a higher amount paid; a lesser number
would be paid if a lesser rank is achieved; and, all PSUs would forfeit if the
minimum C-ROTCE rank in Exhibit A (the bottom of the third quartile) is not
achieved. The overall performance percentage is the product of the C-ROTCE and
TSR outcomes expressed as percentages. The Committee will make appropriate
adjustments of FHNC accounting numbers so that results are comparable across
periods and will make final determinations of performance achievement and any
final adjustments, all as provided or permitted by Committee action and the
Governing Plan.




 


PSUs that do not vest as a result of a failure to achieve C-ROTCE minimum
performance level, as determined by the Committee, are forfeited automatically.
This 2020 award is intended to be long-term. It was granted on the special and
explicit condition that your employment will not terminate, directly or
indirectly, by your action or by FHNC’s, in connection with FHNC’s
currently-pending merger with IBERIABANK Corporation (“IBKC”). If your
employment does terminate prior to the Vesting Date in a manner connected with
the IBKC merger, then the condition of grant will have failed for this award. In
that case, this award will forfeit entirely unless FHNC’s CEO or EVP of Human
Resources approves pro-rated treatment of this award in writing. If pro-rated
treatment is approved, then a portion of this award will remain outstanding
after your departure, subject to the performance and other conditions in this
award, and only the remainder will forfeit. The portion remaining outstanding
will be in proportion to the ratio of (i) the time from January 1, 2020 through
your last day of employment, to (ii) the three-calendar-year period 2020-2022.
This condition does not apply to any other merger or strategic transaction
involving FHNC, and does not affect any earlier executive PSU award you may have
been granted.
This award also is subject to possible reduction or forfeiture in advance of
vesting in accordance with the Governing Plan, the Procedures, and the Policy.
As of the Grant Date, the Procedures provide (among other things) that: (a)
forfeiture generally will occur immediately upon termination of employment-you
must remain continuously employed by FHNC or one of its subsidiaries through the
close of business on the Vesting Date; but (b) if your termination of employment
occurs because of your death, permanent disability, or approved retirement
(normal or early), the PSUs generally will be forfeited pro-rata in proportion
to the part of the ROTCE Performance Period during which you are not employed.
The Committee or its delegate will document death or determine whether
disability or retirement status has been achieved and apply pro-rationing. PSUs
may be suspended pending any such





--------------------------------------------------------------------------------

fhnca14.jpg [fhnca14.jpg]


determinations and approvals. In any of those cases in (b), the non-forfeited
PSUs will vest or not vest based on combined achievement of the performance
goals over the time periods covered by this award.
Normal retirement occurs at or after age 65 with at least 5 years of service,
and early retirement occurs at or after age 55 with at least 15 years of
service. In the case of retirement: retirement treatment must be approved by the
Committee; the Committee may impose conditions to receiving such treatment; and
the Committee may deviate from pro-rationing treatment. The Committee’s general
requirements to approve retirement are described in the Procedures.
Other forfeiture provisions apply to this award. Currently the Governing Plan
and Policy provide for forfeiture of this award or recovery of amounts paid if
you engage in certain types of misconduct or if performance data is materially
false or misleading and you are substantially responsible for its accuracy. This
award is subject to forfeiture or recovery to the extent required by applicable
capital conservation rules or other regulatory requirements. Also, this award
will be forfeited, whether or not it is vested or paid, if during the
restriction period applicable to this award: (1) you are terminated for Cause as
defined in the Governing Plan; or (2) you, either on your own behalf or on
behalf of any other person or entity, in any manner directly or indirectly
solicit, hire, or encourage any person who is then an employee or customer of
FHNC or any and all of its subsidiaries or affiliates to leave the employment
of, or to end, diminish, or move any of his, her, or its accounts or
relationships with, FHNC or any and all of its subsidiaries or affiliates. The
restriction period for this award begins on the Grant Date and ends on the
second anniversary of the Vesting Date. By accepting this PSU award, you
acknowledge that FHNC may reduce or offset other amounts owed to you, including
but not limited to wages, bonuses, or commissions owed, among other things, to
satisfy any repayment obligation.
PSUs are not shares of stock, have no voting rights, and are not transferable.
Each PSU that vests and is paid will result in one share of FHNC common stock
being issued to you, subject to withholding for taxes, as provided below.
Subject to provisions of the Governing Plan, the Committee may choose to pay all
or a portion of vested PSUs in cash, based on the fair market value of FHNC
common stock on the Vesting Date. PSUs will accrue cash dividend equivalents to
the extent cash dividends are paid on common shares prior to the Payment Date.
From the Grant Date until the Payment Date, dividend equivalents accumulate
(without interest) as if each PSU were an outstanding share. To the extent that
PSUs are paid, the accumulated dividend equivalents associated with those PSUs
(accrued through the Payment Date) will be paid in cash as provided below.
Dividend equivalents associated with forfeited PSUs likewise are forfeited.
Stock splits and stock dividends will result in a proportionate adjustment to
 
the number of PSUs as provided in the Plan and Procedures. If within two years
after vesting FHNC discovers an error in any amount vested or paid which, had it
been known, would have resulted in a change in the amount of 5% or more: if the
error favored FHNC, FHNC will pay you (on the Payment Date) the difference in
shares, subject to applicable taxes; or, if the error favored you, FHNC will
reduce your shares and dividend equivalents by an amount equal to the pre-tax
difference.
This award is not fully vested until the performance and service requirements
both are fulfilled. Performance vesting will occur when the Committee makes a
final determination of the extent (measured as a percentage of Target) to which
the combined performance goals of this award are achieved, as provided above and
in Exhibit A. Service vesting-fulfillment of the requirement that you remain
continuously employed with FHNC-will occur on the Vesting Date.
Vesting may be accelerated by the Committee as provided in the Governing Plan.
If vesting has fully occurred or is accelerated, payment may be accelerated by
the Committee. You have no right to any acceleration of vesting or payment by
action of the Committee.
Payment of this award will occur on the Payment Date, after a two-year mandatory
Deferral Period. During the Deferral Period FHNC will retain the vested units
and all vested dividend equivalents, without interest, until the Payment Date.
During the Deferral Period neither this award nor any rights associated with it
may be transferred in any manner other than by will or the laws of intestacy.
If a Change in Control occurs and you experience a Qualifying Termination (all
as defined in the Plan), then vesting and payment will be accelerated as
provided in the Plan. The amount paid will be, without pro-rationing: (a) the
Target number of PSUs, if the Change in Control occurs before the end of the
ROTCE Performance Period or the Committee is unable, for any other reason, to
fairly determine actual performance results; or (b) the greater of the Target
number of PSUs or the number determined by the Committee based partly on actual
C-ROTCE performance results and partly by assuming TSR rank performance of 100%,
if the Change in Control occurs after the end of the ROTCE Performance Period
and before the Vesting Date and if the Committee determines that it can fairly
determine actual performance results. In the case of (b), payment may be
reasonably delayed to allow the Committee to obtain information necessary to
make its determinations.
If a Change in Control (as defined in the Plan) occurs before the end of the
Performance Period and there is no Qualifying Termination, then this award may
be modified, converted, or canceled by the Committee or otherwise without your
consent. The Committee is permitted to exercise discretion in a Change in
Control situation in different ways for different persons, and in different ways





--------------------------------------------------------------------------------

fhnca14.jpg [fhnca14.jpg]


for different awards; however, in all cases the Committee will seek in good
faith to avoid any significant diminishment or enlargement of value measured at
the time of the Change in Control. The following two Change in Control
scenarios, (A) and (B), illustrate the Committee’s power in various situations.
The scenarios illustrate possible outcomes; they do not limit the Committee’s
authority. In these scenarios the “Deal Value” of an FHNC common share is, as
applicable, the dollar value per FHNC share paid to FHNC shareholders in the
Change in Control transaction or the dollar value per FHNC share of the
consideration received by FHNC shareholders in the Change in Control
transaction, measured at the time the Change in Control is consummated.
(A)
If a Change in Control occurs before the end of the ROTCE Performance Period,
the Committee may cancel this award in exchange for the pro-rated dollar value
at that time of the Target number of PSUs, with pro-rationing based on the
portion of the ROTCE Performance Period occurring prior to the Change in
Control. If so cancelled, the performance goals would be waived with performance
presumed at 100% of Target, and all vesting and payment would be accelerated. In
that case the pro-rated number of FHNC shares would be paid or credited (subject
to withholding taxes) to you shortly or immediately before consummation of the
Change in Control transaction so that your award shares will be outstanding at
the time of consummation or, alternatively, payment will be made to you in cash
at the Deal Value of the pro-rated Target-level award shares.

(B)
If a Change in Control occurs before the TSR End Date, if FHNC shares cease to
be publicly traded as a result of the Change in Control, and if vesting of this
award is not accelerated prior to cessation of public trading, then in that case
FHNC agrees to do at least one of the following, in all cases as determined by
the Committee in its discretion: (i) convert the potential FHNC shares covered
by this award into shares of the acquiring or surviving company based on the
conversion or exchange rate provided in the Change in Control transaction, and
modify the C-ROTCE performance goal so as provide you with an opportunity to
achieve performance based on C-ROTCE rank of the surviving or acquiring company
or some other appropriate performance measure based on ROTCE, with TSR
performance conclusively assumed to be 100%; or (ii) presume satisfaction of all
performance goals at 100% of Target, and convert the FHNC shares which would
have been paid at 100%

 
performance into either (1) a dollar amount equal to the Deal Value of those
shares, which dollar amount would not accrue interest, or (2) a number of share
units of the acquiring or surviving company based on the conversion or exchange
rate provided in the Change in Control transaction. In either case under this
scenario, this award would continue to require your service through the Vesting
Date, and would be paid on the Payment Date.
The discretion provided to the Committee in the foregoing provisions is
subordinate to any requirement of the Plan applicable to this award. If, before
or after the Grant Date, you and FHNC enter into a written contract explicitly
providing for the treatment of this award in connection with your termination or
a Change in Control, the provisions of this award are subordinate to those
explicit contractual provisions.
Vesting and payment each are taxable events for you. Your withholding and other
taxes will depend upon FHNC’s stock value on the Vesting and Payment Dates, and
the amount of dividends and equivalents paid to you. As of the Grant Date, the
Committee’s Procedures provide that: at vesting FHNC will withhold shares to in
the amount necessary to cover most of the withholding taxes due at that time
(and any shortfall will be withheld from your salary); and, at payment, FHNC
will withhold additional shares and may withhold cash in the amount necessary to
cover your withholding taxes at that time. However, the Procedures may be
changed at any time. You are not permitted to make any election in accordance
with Section 83(b) of the Internal Revenue Code of 1986, as amended, to include
in your gross income for federal income tax purposes the value of the PSUs this
year. If you make a Section 83(b) election, this award will forfeit. FHNC
reserves the right to further defer payment of PSUs if payment would result in a
loss of tax deductibility and deferral is reasonably expected to preserve
deductibility.
Questions about your PSU award?
Important information concerning the Governing Plan and this PSU award is
contained in a prospectus. Copies of the current prospectus (including all
applicable supplements) are delivered separately, and you may request a copy of
the Plan or prospectus at any time. If you have questions about your award or
need a copy of the Governing Plan, the related prospectus, or the current
Procedures, please contact Fidelity Investment’s Executive Relationship Officer
at _______________. For all your personal stock incentive information, you may
view your award and other information on Fidelity’s website at ________________
compa01.jpg [compa01.jpg]



